05/05/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               November 3, 2021 Session

               STATE OF TENNESSEE v. DAVID IAN LEMONS

                 Appeal from the Circuit Court for Madison County
                        No. 19-811 Donald H. Allen, Judge
                     ___________________________________

                           No. W2020-01613-CCA-R3-CD
                       ___________________________________

The Appellant, David Ian Lemons, was convicted in the Madison County Circuit Court of
eleven drug and weapons offenses, ranging from a Class A misdemeanor to a Class B
felony. After a sentencing hearing, he received an effective twenty-three-year sentence as
a Range II, multiple offender. On appeal, the Appellant contends that his effective sentence
is excessive because the trial court improperly applied an enhancement factor and
improperly ordered consecutive sentencing. The State acknowledges that while the trial
court may have partially misapplied an enhancement factor, the Appellant’s twenty-three-
year sentence is not excessive. Based upon the oral arguments, the record, and the parties’
briefs, we agree with the State and affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

Jessica F. Butler, Assistant Public Defender - Appellate Division (on appeal), Franklin,
Tennessee, and Greg Gookin (at trial), Jackson, Tennessee, for the appellant, David Ian
Lemons.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Matthew A. Floyd,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       In September 2019, the Madison County Grand Jury returned an eleven-count
indictment, charging the Appellant as follows: count one, possession of not less than one-
half ounce of marijuana with intent to sell, a Class E felony; count two, possession of not
less than one-half ounce of marijuana with intent to deliver, a Class E felony; count three,
possession of a firearm with the intent to go armed during the commission of or attempt to
commit possession of marijuana with intent to sell, a Class D felony; count four, possession
of a firearm with the intent to go armed during the commission of or attempt to commit
possession of marijuana with intent to sell, having been previously convicted of a felony
drug offense, a Class D felony; count five, possession of a firearm with the intent to go
armed during the commission of or attempt to commit possession of marijuana with intent
to deliver, a Class D felony; count six, possession of a firearm with the intent to go armed
during the commission of or attempt to commit possession of marijuana with intent to
deliver, having been previously convicted of a felony drug offense, a Class D felony; count
seven, unlawful possession of a firearm after having been convicted of a felony drug
offense, a Class C felony; count eight, unlawful possession of a firearm after having been
convicted of a felony crime of violence, an attempt to commit a felony crime of violence,
or a felony involving use of a deadly weapon, a Class B felony; count nine, possession of
drug paraphernalia, a Class A misdemeanor; count ten, possession of marijuana in a drug-
free school zone (DFSZ) with intent to sell, a Class D felony; and count eleven, possession
of marijuana in a DFSZ with intent to deliver, a Class D felony. The Appellant went to
trial in July 2020.

       The proof at trial showed that about 5:30 a.m. on April 10, 2019, Investigator Mike
Arnold of the Jackson Police Department executed a search warrant at 365 Chester Levee
Road. The Appellant, who was the subject of the search warrant, answered the door, and
police officers detained him. The Appellant’s uncle and twelve-year-old daughter also
were in the home, and officers brought them outside. During the search, Investigator
Arnold found a Smith and Wesson .38 Special revolver loaded with five rounds, a glass jar
containing about an ounce of marijuana, several digital scales with marijuana residue on
them, two grinders used to “grind down” marijuana, marijuana pipes containing marijuana
residue, marijuana “roaches,” a plastic bag containing about one and one-half grams of
marijuana and a twenty-dollar bill, a money clip containing $775 in cash and the
Appellant’s driver’s license, and a key that opened a safe in the Appellant’s bedroom. The
Appellant’s social security card, $2,080 in cash, and a digital scale with marijuana residue
were in the safe.

        Investigator Arnold talked with the Appellant outside and gave him Miranda
warnings. The Appellant said that “he had a gun and some weed in there” and that all of
the items found during the search belonged to him. The next day, Investigator Arnold
interviewed the Appellant at the Criminal Justice Complex. The Appellant gave a written
statement in which he said that “‘everything they found belongs to me. My uncle and
daughter had nothing to do with any of it. I had some marijuana, marijuana pipes, grinders,
scales, and a handgun in the house.’” The Appellant said he was unemployed and had been
selling a couple of ounces of marijuana per week “‘so [he] can smoke for free.’”


                                           -2-
Investigator Arnold testified that based on the way the marijuana was packaged, he thought
the Appellant was selling or delivering marijuana.

       Carter Depew, a special agent forensic scientist with the Tennessee Bureau of
Investigation (TBI), testified as an expert in drug identification and analysis that she
analyzed some of the “plant material” found during the search. The plant material was
marijuana and weighed 16.88 grams. Agent Depew did not analyze the remainder of the
plant material because it was not going to exceed the ten-pound weight “threshold” for
marijuana in the Tennessee Code.

        The State presented evidence that 365 Chester Levee Road was within one thousand
feet of South Side High School, and the Appellant stipulated to having a prior conviction
for a felony drug offense and a prior conviction for a felony crime of violence involving
force or a deadly weapon. He did not present any proof, and the jury found him guilty as
charged in the indictment of counts one through three, count five, and counts seven through
eleven. Immediately thereafter, the trial court held a bifurcated hearing regarding counts
four and six. The State introduced a certified copy of a judgment of conviction, showing
that the Appellant had a prior conviction of possession of marijuana with intent to sell. The
jury found him guilty in counts four and six.

        The trial court held a sentencing hearing on September 28 and 29, 2020. No
witnesses testified at the hearing, but the State introduced the Appellant’s presentence
report into evidence. According to the report, the then forty-two-year-old Appellant was
married with three daughters. The report showed that he dropped out of South Side High
School in the tenth grade but obtained his GED in 1993. In the report, the Appellant
described his physical and mental health as “good” and said that he was not using any
nonprescribed or illegal drugs.1 The Appellant stated in the report that a court ordered him
to attend a Memphis Recovery program and that he successfully completed the program,
although he did not know the dates of attendance. The report showed that the Appellant
owned a lawn care business from 2014 to 2019 and that he worked for a construction
company from 2008 to 2013.

        The presentence report showed that in August 2020, the Appellant was convicted of
four methamphetamine-related offenses and received an effective fifteen-year sentence.
The Appellant committed those crimes on four separate dates after he committed the crimes
in the present case. The report also showed a 2009 felony conviction of selling marijuana,
two 1997 felony convictions of aggravated assault, and a 1997 felony conviction of
attempted robbery. The report included the following misdemeanor history: four
convictions of violating the financial responsibility law; four convictions of violating the
seatbelt law; four convictions of speeding; three convictions of driving on a cancelled,
suspended, or revoked license; two convictions of failure to obey a traffic control device;

       1
           At the time of the presentence report, the Appellant was unable to make bond and was in jail.
                                                    -3-
and single convictions of allowing a dog to run at large, driving with tinted windows,
driving under the influence, resisting arrest, evading arrest, unlawful possession of a
weapon, underage possession of alcohol, and possession of cocaine. The Appellant’s
Strong-R assessment concluded that he had moderate needs relevant to
“Attitudes/Behaviors” and “Education” and low needs relevant to “Friends,”
“Aggression,” “Mental Health,” “Alcohol/Drug Use,” “Residential,” “Family,” and
“Employment.”

        The State requested that the trial court order consecutive sentencing based on the
Appellant’s being a professional criminal who had knowingly devoted his life to criminal
acts as a major source of livelihood and based on the Appellant’s being an offender whose
record of criminal activity was extensive. The State noted that the Appellant was statutorily
required to serve his convictions of possession of a firearm during the commission of a
dangerous felony consecutively to his convictions of possession of marijuana with intent
to sell and deliver pursuant to Tennessee Code Annotated section 39-17-1324(e)(1). The
State also noted that the Appellant recently pled guilty to three counts of selling
methamphetamine and one count of possessing methamphetamine, Class B felonies.
Defense counsel responded that while the presentence report listed “several” misdemeanor
offenses, the majority of them were traffic violations for which the Appellant was required
only to pay a fine or court costs. Defense counsel requested leniency for the Appellant,
noting that he had been married fourteen years, had a “pretty good” work history for the
past ten years, and had obtained his GED.

        The trial court found that the Appellant was a Range II, multiple offender by having
two convictions of aggravated assault and one conviction of attempted robbery, Class C
felonies, and by having one prior conviction of selling marijuana, a Class E felony. The
trial court applied enhancement factor (1), that the defendant had a previous history of
criminal convictions or behavior in addition to those necessary to establish the appropriate
range, to the Appellant’s sentences and gave the factor “great weight.” See Tenn. Code
Ann. § 40-35-114(1). The trial court noted that in addition to the Appellant’s prior felony
convictions, he had twenty-five prior misdemeanor convictions. The trial court also
applied enhancement factor (8), that the defendant, before trial or sentencing, failed to
comply with the conditions of a sentence involving release into the community, to the
Appellant’s sentences and gave the factor “great weight.” See Tenn. Code Ann. § 40-35-
114(8). The trial court found that no mitigating factors were applicable.

       The trial court sentenced the Appellant to four years for each conviction of
possession of marijuana with intent to sell and deliver, Class E felonies, in counts one and
two, and eight years for each conviction of possession of marijuana with intent to sell and
deliver in a DFSZ, Class D felonies, in counts ten and eleven. The trial court merged the
four convictions for an effective sentence of eight years. The trial court sentenced the
Appellant to eleven months, twenty-nine days for possession of drug paraphernalia, a Class
A misdemeanor, in count nine and ordered that it be served concurrently with the eight-

                                            -4-
year sentence. The trial court sentenced the Appellant to eight years for each conviction
of possession of a firearm, Class D felonies, in counts three through six and merged the
convictions. The court ordered that the Appellant serve that effective eight-year sentence
consecutively to the previous effective eight-year sentence. Finally, the trial court
sentenced the Appellant to ten years for unlawful possession of a firearm after having been
convicted of a felony drug offense, a Class C felony, in count seven, and fifteen years for
unlawful possession of a firearm after having been convicted of a felony crime of violence,
a Class B felony, in count eight. The trial court ordered that the Appellant serve the ten-
and fifteen-year sentences concurrently with each other and concurrently with the effective
eight-year sentence for the convictions of possession of a firearm for a total effective
sentence of twenty-three years. The trial court noted that the Appellant was required to
serve his effective fifteen-year sentence for the recent methamphetamine convictions
consecutively to the twenty-three-year sentence. See Tenn. Code Ann. § 40-20-111(b);
Tenn. R. Crim. P. 32(c)(3)(C). In closing, the trial court stated, “You know, his -- his
whole career, his whole life has been about selling drugs. So, I find that he is a dangerous
offender who lacks any regard for society in terms of following the law. So, again, he’ll
have to serve all these sentences in the Department of Corrections.”

                                        II. Analysis

       The Appellant claims that the trial court erred by enhancing his sentences for
possession of marijuana with intent to sell or deliver in a DFSZ to eight years, the
maximum punishment in the range for a Class D felony, and erred by enhancing his
sentence for unlawful possession of a firearm after having been convicted of a felony crime
of violence to fifteen years, the midpoint in the range for a Class B felony, because the trial
court misapplied enhancement factor (8) and gave the factor “great weight.” He also
contends that we should reverse the trial court’s order that he serve the fifteen-year sentence
consecutively to the eight-year sentence because the trial court did not make appropriate
findings to classify him as a dangerous offender. The State argues that while some of the
Appellant’s crimes “do not technically fit” enhancement factor (8) and the trial court did
not address the “Wilkerson factors” for consecutive sentencing, the Appellant’s twenty-
three-year sentence is appropriate. We agree with the State.

       This court reviews the length, range, and manner of service of a sentence imposed
by the trial court under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see also State v. Pollard,
432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive sentencing). In
conducting its review, the trial court considers the following factors: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on enhancement and mitigating factors; (6) any statistical information provided
by the administrative office of the courts as to sentencing practices for similar offenses in

                                             -5-
Tennessee; (7) any statement by the Appellant in his own behalf; and (8) the result of the
validated risk and needs assessment conducted by the department and contained in the
presentence report. See Tenn. Code Ann. § 40-35-210(b); see also Bise, 380 S.W.3d at
697-98. The burden is on the Appellant to demonstrate the impropriety of his sentence(s).
See Tenn. Code Ann. § 40-35-401, Sent’g Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

              (1) The minimum sentence within the range of punishment is the
       sentence that should be imposed, because the general assembly set the
       minimum length of sentence for each felony class to reflect the relative
       seriousness of each criminal offense in the felony classifications; and

              (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement
       factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court’s weighing of various mitigating and
enhancement factors [is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
range so long as the length of the sentence is ‘consistent with the purposes and principles
of [the Sentencing Act].’” Id. at 343 (quoting Tenn. Code Ann. § 40-35-210(d)). Appellate
courts are “bound by a trial court’s decision as to the length of the sentence imposed so
long as it is imposed in a manner consistent with the purposes and principles set out in
sections -102 and -103 of the Sentencing Act.” Id. at 346.

       As to enhancement factor (8), we initially note that the Appellant contends we
should review the length of his sentences de novo because the trial court misapplied the
enhancement factor. However, prior to pronouncing the length of the Appellant’s
sentences, the trial court stated that it had considered the evidence presented at trial and
sentencing, the principles of sentencing and the arguments by counsel as to sentencing
alternatives, the nature and characteristics of the criminal conduct, and the Appellant’s
potential for rehabilitation and treatment. The record demonstrates that the trial court
considered sentencing principles and guidelines in imposing the Appellant’s sentences.
Moreover, as we will discuss below, the trial court was not completely in error by applying
enhancement factor (8), and the lengths of the sentences were consistent with the purposes


                                           -6-
and principles of sentencing.     Therefore, we think the Bise standard of review is
appropriate.

        Enhancement factor (8) provides that “[t]he defendant, before trial or sentencing,
failed to comply with the conditions of a sentence involving release into the community.”
Tenn. Code Ann. § 40-35-114(8) (emphasis added). The trial court’s rationale for applying
enhancement factor (8) spans more than seven pages of the sentencing hearing transcript.
In explaining why the enhancement factor was applicable, the trial found that according to
the presentence report, the Appellant was on bond when he committed attempted robbery
and aggravated assault on September 8, 1996; when he committed unlawful possession of
a weapon on March 31, 1997; and when he committed aggravated assault, resisting arrest,
and evading arrest on July 7, 1997. The trial court also found that he was on bond for the
instant offenses when he committed the four methamphetamine-related offenses.
However, bond is not a sentence; therefore, the trial court could not apply enhancement
factor (8) for the Appellant’s committing offenses while on bond. See State v. Clark
Douglas Lively, No. M2002-00666-CCA-R3-CD, 2002 WL 31757480, at *3 (Tenn. Crim.
App. at Nashville, Dec. 6, 2002). That said, the trial court found that the Appellant was on
probation for unlawful possession of a weapon when he committed driving on a revoked
license on June 8, 1997, and when he committed aggravated assault, resisting arrest, and
evading arrest on July 7, 1997. The Appellant acknowledges that he was on probation
when he committed those offenses.

       The trial also found that the Appellant was on parole when he committed an offense
in 2002. The Appellant contests that finding. According to the presentence report, the
Appellant received a six-year sentence on December 9, 1997, for aggravated assault. Less
than six years later, on September 14, 2002, he committed DUI. The trial court found that
the Appellant was on parole for aggravated assault when he committed DUI. The
Appellant asserts that the trial court erred by applying enhancement factor (8) in that
instance because the presentence report did not indicate a parole violation; the trial court
simply assumed the Appellant committed DUI while on parole.

       In support of his argument, the Appellant relies on State v. Dean, 76 S.W.3d 352,
380 (Tenn. Crim. App. 2001), in which this court found that the trial court erred by applying
enhancement factor (8) when the presentence report did not show a disposition for the
defendant’s charge of violation of parole. In the present case, the Appellant’s presentence
report is silent with regard to whether he was on parole for aggravated assault when he
committed DUI and whether he was found to have violated parole. Therefore, we agree
with the Appellant that the trial court erred by finding that the Appellant violated parole
for aggravated assault when he committed DUI. Nevertheless, the trial court properly
applied enhancement factor (8) based on the Appellant’s being on probation when he
committed one felony and three misdemeanors in 1997. While the factor may not have
been entitled to “great weight,” the trial court also applied enhancement factor (1) and gave
that factor “great weight.” As the trial court noted, the Appellant has been committing

                                            -7-
crimes since he was eighteen years old. The presentence report reflects that by the time he
turned thirty-two years old, he had committed four felonies and fifteen misdemeanors.
From 2012 to 2018, he committed another ten misdemeanors. In April 2019, he was
arrested in this case and posted bond. Less than one month later, he was selling
methamphetamine which resulted in his acquiring another four felony convictions prior to
sentencing in this case. Therefore, we conclude that the trial court did not err by enhancing
the Appellant’s sentences to eight and fifteen years.

        As to consecutive sentencing, Tennessee Code Annotated section 40-35-115(b)
provides that a trial court may order consecutive sentencing if it finds any one of the
statutory criteria by a preponderance of the evidence. Relevant to this case, the trial court
found that the Appellant was “a dangerous offender whose behavior indicates little or no
regard for human life and no hesitation about committing a crime in which the risk to
human life is high.” However, in order to impose consecutive sentencing based upon
finding that a defendant is a dangerous offender, a court must also find the so-called
“Wilkerson factors,” namely that “(1) the sentences are necessary in order to protect the
public from further misconduct by the defendant and [that] (2) ‘the terms are reasonably
related to the severity of the offenses.’” State v. Moore, 942 S.W.2d 570, 574 (Tenn. Crim.
App. 1996) (quoting State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995)); see also State
v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). “Where . . . the trial court fails to provide
adequate reasons on the record for imposing consecutive sentences, the appellate court
should neither presume that the consecutive sentences are reasonable nor defer to the trial
court’s exercise of its discretionary authority” and can either conduct a de novo review to
determine if an adequate basis exists for consecutive sentences or remand the case to the
trial court for consideration of the requisite Wilkerson factors. Pollard, 432 S.W.3d at 864-
65. Here, the State concedes that the trial court failed to make any specific findings
regarding the Wilkerson factors. Therefore, we will review the imposition of consecutive
sentencing de novo.

       Tennessee Code Annotated section 40-35-115(b)(2) also provides that a court may
order consecutive sentencing by finding that “[t]he defendant is an offender whose record
of criminal activity is extensive.” At the time of sentencing, the Appellant’s criminal
history consisted of eight felonies and twenty-five misdemeanors. Of those eight felonies,
four of them were Class B felonies, and two were for aggravated assault, which is a crime
of violence. See Tenn. Code Ann. § 39-17-1301(3). Accordingly, we conclude that the
Appellant’s extensive criminal history alone justifies the imposition of consecutive
sentencing and affirm his twenty-three-year sentence.

                                     III. Conclusion

     Based upon the oral arguments, the record, and the parties’ briefs, we affirm the
judgments of the trial court.


                                            -8-
      _________________________________
      NORMA MCGEE OGLE, JUDGE




-9-